DETAILED ACTION
The communication dated 5/15/2020 has been entered and fully considered.
Claims 1-8 and 10-14 were amended. Claim 15 was added. Claims 1-15 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. U.S. Publication 2006/0137206 (henceforth referred to as Lee).
As for claim 1, Lee teaches a cabinet dryer (paragraph [0058]; Fig. 2: part 200), equivalent to the claimed clothes management apparatus, comprising: a body (paragraph [0071]; Fig. 3: part 210), equivalent to the claimed main body, including a clothes management compartment (Fig. 3) and a hot air inlet duct (paragraph [0061]; Fig. 2: part 241), equivalent to the claimed at least one interior air discharge pipe, configured to discharge air from body 210 (Figs. 2-3); and a first hangar (paragraph [0078]; Fig. 3: part 310), equivalent to the claimed upper garment hanger, attachable to body 210 in the clothes management compartment and configured to support an upper garment hung on first hangar 310 while first hangar 310 is attached to body 210, wherein first hangar 310 includes a hot air guide pipe (paragraph [0078]; Fig. 3: part 320), equivalent to the claimed connection hole, connectable to hot air inlet duct 241 of body 210 to receive air from hot air inlet duct 241 of body 210 into an interior of first hangar 310 through hot air guide pipe 320, and first hot air outlets (paragraph [0078]; Fig. 3: part 311), equivalent to the claimed at least one upper garment hanger air discharge port, to discharge air from the interior of first hangar 310 to an inside of the upper garment while first hangar 310 is attached to body 210 and the upper garment is hung on first hangar 310, and body 210 further includes at least one exterior air discharge port configured to discharge air from body 210 to an outside of the upper garment while first hangar 310 is attached to body 210 and the upper garment is hung on first hangar 310 (paragraphs [0077]-[0082]; Figs. 2-4).
As for claim 4, Lee further teaches that first hangar 310 is detachably installed on body 210 in the clothes management compartment (Figs. 3-4).
As for claim 5, Lee further teaches that first hangar 310 is movably installed on hot air inlet duct 241 to be installed on or separated from hot air inlet duct 241 by movement (Figs. 3-4).
As for claim 6, Lee further teaches that first hangar 310 includes a first guide rail provided at an upper end of first hangar 310, and hot air inlet duct 241 includes a second guide rail provided at a lower end of hot air inlet duct 241 to be movably installed in the first guide rail (Figs. 3-4).
As for claim 7, Lee further teaches a second hangar (paragraph [0087]; Fig. 4: part 330), equivalent to the claimed lower garment hanger, connected to a lower side of first hangar 310, wherein second hangar 330 includes a lower garment hanging portion extending horizontally and configured to support a lower garment hung on second hangar 330 (paragraphs [0087]-[0092]; Figs. 4-5).
As for claim 12, Lee teaches a cabinet dryer (paragraph [0058]; Fig. 2: part 200), equivalent to the claimed clothes management apparatus, comprising: a body (paragraph [0071]; Fig. 3: part 210), equivalent to the claimed main body, including a clothes management compartment (Fig. 3); and a hot air supplying device (paragraph [0058]; Fig. 4: part 300), equivalent to the claimed clothes hanger, detachably installed on body 210 in the clothes management compartment (Figs. 3-4), wherein hot air supplying device 300 includes a first hangar (paragraph [0078]; Fig. 3: part 310), equivalent to the claimed upper garment hanger, configured to support an upper garment hung on first hangar 310 while hot air supplying device 300 is attached to body 210, and a second hangar (paragraph [0087]; Fig. 4: part 330), equivalent to the claimed lower garment hanger, connected to a lower side of first hangar 310 and configured to support a lower garment hung on second hangar 330 while hot air supplying device 300 is attached to body 210, and body 210 further includes a hot air inlet duct (paragraph [0061]; Fig. 2: part 241), equivalent to the claimed air discharge pipe, configured to discharge air from body 210 into hot air supplying device 300 when hot air supplying device 300 is installed on body 210 (paragraphs [0077]-[0082]; Figs. 2-5).
As for claim 13, Lee further teaches that hot air supplying device 300 is detachably installed on hot air inlet duct 241 (Figs. 3-5).
As for claim 14, Lee further teaches that hot air supplying device 300 includes a first guide rail provided at an upper end of hot air supplying device 300, and hot air inlet duct 241 includes a second guide rail provided at a lower end of hot air inlet duct 241 to be movably installed in the first guide rail (Figs. 3-5).

Allowable Subject Matter
Claims 2-3, 8-9, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-11 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711